BRYANT, Judge
(concurring in part, dissenting in part):
I concur with the majority’s affirming of Appellant’s convictions of multiple uses of both methamphetamine and marijuana. However, I respectfully disagree with the majority affirming Appellant’s unauthorized absence (Charge I, Specification) for the period from “on or about 23 October 2000 ... until he was apprehended on or about 15 December 2000.” Charge Sheet. For the reasons noted below, I would only affirm so much of the charged offense as alleged an unauthorized absence [UA] from on or about 23 October 2000 until on or about 1 November 2000.
Since United States v. Francis, 15 M.J. 424 (C.M.A.1983) the law has been clear. Whenever it developed during a providence inquiry of a servicemember charged with UA that the absence, in fact, terminated at some point during the charged absence and, thereafter, the servicemember commenced a second absence, the servicemember could be found guilty of two periods of UA incorporated within the time frame of the originally charged offense. United States v. Bush, 18 M.J. 685 (N.M.C.M.R.1984), rev. denied, 19 M.J. 28 (C.M.A.1984). However, the punishment authorized by the combined lesser absences could not be greater than that authorized by the originally charged UA. Francis, 15 M.J. at 429; United States v. Lovell, 26 M.J. 776, 777 (N.M.C.M.R.1988). So, what has prompted the majority to embark on a new “no harm — no foul”3 approach to firmly established precedent?
Apparently, this embarkation into a brave new world is based upon the majority’s agreement with the military judge that it was simply too hard for the parties to ascertain an “on or about” date in November 2000 wherein Appellant, for one day, was “subject to military control and authority.” Record at 83. The case involved a personal order of Appellant’s commanding officer specifically directing action with regard to Appellant. A Second Class Petty Officer went to Appellant’s home and subsequently escorted Appellant to a military medical facility. Appellant then underwent medical tests that should have generated date-stamped documentation. These are all memorable events *506that occurred during a relatively short period of absence that ended 14 days before charges were referred to trial and less than two months before the actual trial. Nevertheless, the majority agrees that “the military judge did not know or could not ascertain” an “on or about” date. United States v. Pinero, 58 M.J. at 503 (N.M.Ct.Crim.App.2003). I am not persuaded.
I believe the majority misapplies the law, fails to appropriately follow case precedent, and sows the seeds for substantial confusion among military judges and trial practitioners. I acknowledge there is a certain attractiveness to the majority’s resolution, if not with their analysis. One could argue they get close. I am, however, reminded of my grandfather’s repeated comment to my brothers and myself when he supervised our use of his vintage squirrel-gun for target practice. We grandchildren would gleefully and proudly proclaim how close we were when, although missing the target, we hit the barn used as a back-drop. Grandpa’s only retort would be “close enough ain’t good enough — it’ll never put meat on the table.” In this instance, the majority’s decision does not put any meat on the table.
The facts that establish a break in the charged UA are not in dispute. According to Appellant’s sworn statement during the providence inquiry, his UA terminated at some point in November 2000, earlier than the date of which he was charged and convicted. The military judge specifically stated that, for a 5-hour period during the period of the UA, Appellant “was subject to military control and authority.” Record at 83. He said Appellant:
certainly complied with an order issued by his commanding officer to participate in a urinalysis and blood sample screening, and that would apparently terminate the pretrial — apparently would terminate the unauthorized absence at that point. And when he was ordered to report for duty the next day, that would appear to commence a second period of unauthorized absence, which was subsequently terminated by his apprehension on 15 December.
Id. “Generally, only the exercise of military control may terminate an unauthorized absence.” United States v. Asbury, 28 M.J. 595, 598 (N.M.C.M.R.1989).
“Article 45(a) requires that, in a guilty-plea case, inconsistencies and apparent defenses must be resolved by the military judge or the guilty pleas must be rejected.” United States v. Outhier, 45 M.J. 326, 331 (1996). In this ease the military judge unmistakably determined, that for at least one day during Appellant’s charged UA period, he had more than an “apparent defense;” i.e., he was not, in fact, UA. Appellant was, for at least that one day, complying with the orders of his commanding officer, under the direct supervision of a Second Class Petty Officer, and doing so while at a military medical facility. Appellant was, thereafter, placed by the Second Class Petty Officer in an authorized liberty status, with directions to report the next day. Such factual information is directly inconsistent with Appellant’s plea of being in a continuous, uninterrupted, UA status. The facts, as developed during the providence inquiry, negated an essential element of the offense; specifically, “that the absence was without authority [at least for one day] from anyone competent to give him [ ] leave.” Manual for Courts Martial, United States, (2000 ed.), Part IV, If 10b(3).
In affirming the military judge’s decision to find Appellant guilty of an uninterrupted UA, the majority first notes that Appellant can not claim to have been misled “if, on the basis of his own plea or evidence, it appears that he came back under military control for a brief period of time.” Pinero, at 503 (emphasis added). It references with apparent approval the military judge’s observation that since Appellant acknowledged he was UA until approximately 0900 on “whatever that day was,” and that he failed to report the next day, then he was “technically UA during every day of that period.” Record at 86 (emphasis added). The majority concludes this first phase of its support of the military judge’s decision by indicating that their holding is consistent with, and is a logical expansion of Francis, inasmuch as Appellant did not “contest his guilt to the entire period of time alleged.” Id.
*507In response to the majority’s reasoning, I note first, there is no “if ... it appears” or “technically” in this case. The military judge specifically concluded Appellant was subject to military control on one day during the UA time frame. Appellant’s UA terminated at approximately 0900 on “that day” and a second UA commenced when he failed “to report at 7:30” the next morning. Id. All parties agreed that for one day in November 2000 Appellant was performing duties as directed by his commanding officer. For the majority to suggest that because Appellant may have been listed administratively as UA on the morning of “that day,” he was, therefore, guilty of UA for the entire day, is to simply ignore the facts of the case.4
Second, the majority’s reference to Appellant’s inability to now “claim to have been misled” is, itself, misleading. The majority cites Francis as authority for the proposition that Appellant can not claim he was misled for being found guilty of UA on a day during which he was not, in actuality, UA. In Francis, the reference to being misled is for a proposition inapposite to the majority’s position. In Francis, Chief Judge Everett said:
We doubt the correctness of the underlying premise that an accused charged with one offense cannot be found guilty of more than one at the same trial____ In the present case, appellee was on notice that he was charged with unauthorized absence from March 5, 1979, until July 16, 1980. He can hardly claim to have been misled if, on the basis of his own plea or evidence, it appears that he came back under military control for some time during that period.
Francis, 15 M.J. at 429. The “misleading” to which Chief Judge Everett referred — and to which the majority references as authority— was to an appellant’s inability to claim being misled when the charged absence is separated into multiple offenses at trial based on facts provided by the appellant at trial. It was not, as in this case, to finding Appellant guilty of a one-day UA for which the facts he swore to at trial established he is, in fact, not guilty.
Finally, in holding that the decision in this case is consistent with and “further expands the rationale in Francis,” the majority significantly understates the implications of their decision. Pinero, at 503. Their decision does not expand Francis; it completely abrogates 5 it. After this decision, what need is there of Francis? If an appellant can now be found guilty of an uninterrupted UA, despite clear information that there was one day of intervening military control, what if the interruption is greater than one day? What if the interruption is 2, 4, 13, or more days? One would imagine that at some point the interruption would be too great for the majority to approve, but after how many days? The majority has replaced a precise standard, Francis, with an amorphous, “no harm — no foul” standard, the application of which is dependent on factors yet to be fully ascertained.
In its “expansion” of Francis, the majority cites three justifications for supporting the military judge’s decision. Briefly summarizing, the majority’s new factors are: 1) a one-day interruption is de minimis, 2) Appellant affirmatively waived the issue (coupled with no stated intention on Appellant’s part to voluntary terminate his UA), and 3) assuming error, there was no prejudice to the Appellant’s substantial rights.
Initially, I note that all of the majority’s justifications share a common feature; i.e., none are supported by case or statutory authority. Turning specifically to the first justification, it is apparent the majority seeks to *508expand not only Francis, but also what is appropriate for de minimis consideration. The majority is, in essence, saying that it is permissible to find Appellant guilty of an offense he did not commit because the offense is but a small part of a greater charged offense. Appellant is guilty, or he is not. De minimis consideration has been confined in the past to matters that ultimately have had no impact on an appellant’s guilt.6 Saying Appellant’s one-day return to military control is a de minimis component to the greater UA offense significantly misapplies the traditional use of that legal concept.
Second, indicating that Appellant waived the issue disregards the underlying truth; i.e., as of 0900 on “that day,” Appellant was not guilty of UA. Pursuant to Article 66(c), UCMJ, this Court “may affirm only such findings of guilty ... [as we find] correct in law and fact.” The facts are simple; Appellant was not guilty of UA on “that day.” Cf. United States v. Smauley, 42 M.J. 449, 450 (1995)(“A statement raising an affirmative defense to a charged offense may constitute matter in substantial conflict with a guilty plea.”). The majority is condoning a procedure wherein an appellant can waive the fact that he or she is simply not guilty of the offense as charged.7
The majority states that “[although he complied with the Second Class Petty Officer for the limited purpose of the fitness-for-duty medical examination, Appellant stated on the record that it was not his intention to voluntarily terminate his UA and submit to military control.” Pinero, at 504. Whether or not Appellant subjectively intended to terminate his UA, it is undisputed that his UA terminated on “that day.” His subjective intent would be relevant if, perhaps, there was a dispute as to whether Appellant’s 5-hour period was but a “casual presence” onboard a military installation. See United States v. Jackson, 1 C.M.A. 190, 2 C.M.R. 96, 1952 WL 1700 (1952); United States v. Smith, 37 M.J. 583 (N.M.C.M.R.1993). However, casual presence is not an issue at all in this case. UA is a general intent crime. MCM, Part IV, 1110c(3). Appellant may not have intended or desired to terminate his absence on “that day,” but he did. The majority’s reliance on Appellant’s subjective intent — in a case where intent is not a factor — is misplaced.
The majority concludes by noting that, even if they were wrong in approving an uninterrupted UA, it is still a “no harm — no foul” situation. But, while suggesting there was no reasonable alternative other than to approve an uninterrupted UA, they engage in erroneous speculation. They indicate that, had the military judge endeavored to use a Francis approach,
he would have found two UA offenses terminated by apprehension. He would have had to arbitrarily pick a date for the termination of one UA and the start of the second UA. This would have unfairly aggravated the offense beyond what Appellant had pled to and potentially subject him to a more severe sentence.
Pinero, at 504. First, there is no requirement under Francis, or its progeny, that would have dictated that the military judge find the first UA terminated by apprehension. Second, the lack of any precision as to the specific date in November when the first absence ended — and a second would have begun — must be placed directly at the feet of the parties. If the date was uncertain, the military judge had multiple options at his disposal besides making an arbitrary date selection. Ultimately, he retained the option to reject the plea. Finally, even if the military judge had entered Francis findings, absolutely nothing precluded him from ruling *509that he would consider the maximum punishment to be the maximum for one uninterrupted UA. Indeed, Francis arguably requires that the maximum punishment be so limited.8
The majority concludes their analysis of this case by holding that the military judge “properly exercised his discretion” in accepting the plea to an uninterrupted UA. Pinero, at 504. The majority fails to provide, however, any authoritative support for their conclusion that the military judge had the discretion — any discretion — to disregard a clear, undisputed factual inconsistency with Appellant’s plea. See Outhier, 45 M.J. at 331.
Arguably, the majority’s decision may make it easier for military judges to accept guilty pleas in future UA cases. They do so, however, by ignoring facts in evidence in this ease that were material to the elements of the offense. Rather than “expanding” Francis, the majority has, regrettably, stretched Francis to the point of irrelevancy. In the process they have also sown the seeds of disruption and uncertainty for trial practitioners.
Inasmuch as Appellant indicated, and the military judge agreed, that at some point in November 2000 Appellant was under military control, and inasmuch as the date was never narrowed by the parties nor by the military judge, I would only affirm so much of the charged offense as alleged a UA from on or about 23 October 2000 until on or about 1 November 2000. I would reassess the sentence in accordance with United States v. Cook, 48 M.J. 434, 438 (1998), United States v. Peoples, 29 M.J. 426, 428 (C.M.A.1990), and United States v. Sales, 22 M.J. 305, 307-08 (C.M.A.1986). I would, nevertheless, find that the original sentence is appropriate and no greater than the sentence that would have been imposed had the military judge found Appellant guilty of UA terminating on or about 1 November 2000. I would therefore affirm the adjudged sentence, as approved on review below.
Senior Judge PRICE and Judge RITTER concur.

. I readily acknowledge that the majority never uses the phrase "no harm — no foul.” Nevertheless, I believe the phrase accurately summarizes the dominant theme of the majority’s decision.


. In United States v. Bush, 18 M.J. 685 (N.M.C.M.R. 1984), rev. denied, 19 M.J. 28 (C.M.A. 1984), the first reported case from this Court after Francis, the appellant was charged with UA from 3 July 1978 until 20 October 1983. He entered a plea to UA terminating on 6 August 1978, but was convicted as charged. The supervisory authority approved four separate findings of UA of 3 July 1978 until 6 August 1978, UA of 6 August 1978 until 8 August 1978, UA of 8 August 1978 until 12 January 1980, and UA of 12 January 1980 until 20 October 1983. Citing Francis, we affirmed. As Bush amply illustrates, from the earliest post-Francts says this Court has not hesitated to affirm multiple UA offenses, arising and contained within a charged UA period, even when one UA terminates and a second commences on the very same day.


. Perhaps more precisely, it abrogates all decisions from this Court, e.g., Bush, that have cited Francis with authority since 1983.


. See, e.g., United States v. Guyton-Bhatt, 56 M.J. 484, 487 (2002)(argument of trial counsel); United States v. McAllister, 55 M.J. 330, 334 (2002)(misspelling of a name on a form); United States v. Fricke, 53 M.J. 149, 155 (2000)(appellant being in pretrial confinement for 326 days and locked in a cell for 23 hours a day was not a de minimis imposition on appellant); United States v. Klein, 55 M.J. 752, 755 (N.M.Ct.Crim. App.2001)(staff judge advocate’s misidentification of location to which appellant failed to report).


. In essence, the majority is establishing an appellant's option of pleading nolo contendere. Nolo contendere pleas are not authorized in our practice. United States v. Sweet, 38 M.J. 583, 589 (N.M.C.M.R.1993), aff'd, 42 M.J. 183 (1995).


. "Unfairness to an accused would result only if findings of guilty of the two lesser absences authorized a greater maximum punishment than would be permitted if he were convicted only of the single longer absence for which he was brought to trial.” Francis, 15 M.J. at 429.